                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

LANDMARK AMERICAN INSURANCE
COMPANY,

           Plaintiff,

v.                                   Case No:   2:18-cv-600-FtM-29UAM

H. ANTON RICHARDT, DDS, PA,
d/b/a          INTERNATIONAL
INSTITUTE    FOR    COSMETIC
DENTISTRY,

           Defendant.



                             OPINION AND ORDER

     This matter comes before the Court on defendant’s Motion to

Dismiss [Count I of] First Amended Complaint for Declaratory Relief

(Doc. #32) filed on March 5, 2019.          Plaintiff Landmark American

Insurance Company filed an Opposition to Defendant's Motion to

Dismiss (Doc. #33) on March 18, 2019.           For the reasons set forth

below, the motion is granted in part.

                                       I.

     The     original    Complaint    presented   one   count   seeking   a

declaratory judgment that defendant’s claims adjustor was not

impartial.    On February 15, 2019, the Court issued an Opinion and

Order (Doc. #29) dismissing the original Complaint because the

allegations did not plausibly show that the jurisdictional amount

in controversy could be satisfied.
        The First Amended Complaint for Declaratory Judgment (First

Amended Complaint) (Doc. #30) contains two claims for declaratory

judgment.     Count II is the same claim as set forth in the original

Complaint, and defendant has filed an Answer and Counterclaim (Doc.

#31).      The newly-added Count I seeks a declaration that certain

sections of plaintiff’s insurance policy with defendant preclude

coverage of the portions of defendant’s claim relating to property

damage (seeking         $596,875.04)    and    business    interruption   losses

(seeking $96,080.05).

      The First Amended Complaint alleges the following material

facts:

      Plaintiff        Landmark   American     Insurance     Company   (Landmark

Insurance) issued an insurance policy (the Policy) to defendant H.

Anton      Richardt,    DDS,   PA.,    d/b/a   International     Institute   For

Cosmetic Dentistry (International), covering property located in

Naples, Florida (the Insured Property) for the period April 8,

2017 to April 8, 2018. (Doc. #30, ¶ 9.)

        On or about September 10, 2017, the Insured Property sustained

damages alleged to be the result of Hurricane Irma. (Id., ¶ 10.)

In   due    course,     International    filed   a   claim   (the   Claim)   with

Landmark Insurance.         (Id., ¶ 11.)       The Claim had two components,

one asserting property damage resulting from Hurricane Irma and

the second asserting business interruption damages resulting from

Hurricane Irma.         (Id., ¶ 12.)



                                         2
     Landmark Insurance investigated the Claim.          (Id., ¶ 11.)   On

November 8, 2017, Landmark Insurance’s engineering consultant, EFI

Global (EFI), inspected the Insured Property and observed evidence

of deterioration in the exposed underlayment in the valleys of the

roof.   EFI further found no storm-related openings in the roof,

but instead found that damage was caused by exposure over a long

period of time.     EFI concluded that 5 roof tiles were damaged as

a result of “wind-borne debris impact during Hurricane Irma”; the

wind-damaged tiles represented less than 1 percent of the area of

any roof section; the missing soffit and damaged sign were the

result of damage from Hurricane Irma; cracked tiles throughout the

roof were the result of thermal movement and foot-fall, and were

not caused by wind uplift; and the exposed underlayment in the

valleys of the roof were deteriorated, which may have resulted in

water intrusion, but was not storm damage.        (Doc. #30-5, Exh. D.)

     Based upon the EFI inspection and other information, on

December   6,    2017,   Landmark   Insurance,   through    an   adjusting

company, advised International that its “total loss and damage

resulting from Hurricane Irma totals $12,984.15.” (Id.) No payment

was issued to International because the Policy carried a deductible

of $65,000.     In the same letter Landmark Insurance also determined

there was no coverage for defendant’s business interruption claim

based on a Policy exclusion and because the business interruption

was a result of an off-site power outage.        (Id.)



                                     3
     On March 28, 2018, Stellar Public Adjusting Services, LLC

(Stellar) prepared a report (Doc. #30-1, Exh. A) estimating the

cost to repair/replace the Insured Property as being $596,875.04.

By letter dated June 11, 2018 (Doc. #30-6, Exh. E), International’s

counsel forwarded the Stellar report and estimate to Landmark

Insurance.    International stated its desire to submit the parties’

differences regarding amount of loss to appraisal, with Mr. Rami

Boaziz of Stellar acting as its appraiser.            (Id.)

     On    November    9,   2018,     International     submitted   a     Sworn

Statement In Proof of Loss (Doc. #30-1, Exh. A) seeking $596,875.04

(less the $65,000 deductible) for building/property damage as

estimated by Stellar, and a Sworn Statement In Proof of Loss (Doc.

#30-2,    Exh.   B)   related    to   business   interruption     losses    for

$96,080.05.

     Landmark Insurance denied the Claim.             Specifically, Landmark

Insurance asserts that there is a Policy exclusion which precludes

damages to exterior trees, shrubs, and resulting cleanup from being

a covered loss (Doc. #30, ¶¶ 18-19), another exclusion which

precludes roof damage from deterioration from being covered (id.,

¶¶20-22), and two other exclusions which preclude water damage as

asserted in the Claim from being covered (id., ¶¶ 23-31).                 As to

business   interruption     damages,       Landmark   Insurance   found    that

another exclusion precludes coverage for any portion of this

component of the Claim.         (Id., ¶¶ 32-37.)



                                       4
     Count I of the First Amended Complaint asserts that Landmark

Insurance maintains that certain sections of the Policy preclude

coverage for some of International’s property damage claim and all

of its business interruption claim, while International maintains

it losses were covered under the Policy. Landmark Insurance “seeks

a declaration that International is not entitled to recovery under

the Policy because the losses are not a covered loss and/or are

excluded under the Policy.”      (Doc. #30, ¶ 45.)

                                    II.

     International seeks to dismiss a portion of Count I for

failure to state a claim.    Specifically, International argues that

while Landmark Insurance may seek declaratory relief as to whether

there is coverage for the business interruption component of the

Claim, it may not seek declaratory relief on to the property damage

component of the Claim.     The distinction, International asserts,

is that Landmark Insurance wholly denied the business interruption

claim (thus creating an issue for the Court), while it found

coverage on the property damage claim but disputed the causation

or amount of damages (thus creating an issue for the appraiser).

Landmark   Insurance   asserts    that    International   is   conflating

coverage with causation, and all components of the Claim are

properly before the Court.




                                    5
       A. Florida Law

      The law in Florida is clear, and the parties do not dispute,

“that the issue of [insurance] coverage is one for the court.”

People’s Tr. Ins. Co. v. Garcia, 263 So. 3d 231, 234 (Fla. 3d DCA

2019) (citing State Farm Fire & Cas. Co. v. Licea, 685 So. 2d 1285,

1287 (Fla. 1996)).        “A challenge of Coverage is exclusively a

Judicial question. . . .”      Midwest Mut. Ins. Co. v. Santiesteban,

287 So. 2d 665, 667 (Fla. 1973) (citation omitted).              An issue of

causation is a little trickier, since “[t]he issue of causation [

] may be either one of coverage for the court or one of the amount

of   loss   for   the   appraisers.”       Garcia,   263   So.   3d   at   234.

“[C]ausation is a coverage question for the court when an insurer

wholly denies that there is a covered loss and an amount-of-loss

question for the appraisal panel when an insurer admits that there

is covered loss, the amount of which is disputed.”                Johnson v.

Nationwide Mut. Ins. Co., 828 So. 2d 1021, 1022 (Fla. 2002). “In

other words, when an insurer admits coverage and disputes the

amount of loss, causation is to be determined by an appraisal

panel.”     People's Tr. Ins. Co. v. Tracey, 251 So. 3d 931, 933 (Fla.

4th DCA 2018) (citations omitted).

      “The appraisers determine the amount of the loss, which

includes calculating the cost of repair or replacement of property

damaged, and ascertaining how much of the damage was caused by a

covered peril. . . .”      Garcia, 263 So. 3d at 234 (quoting Citizens



                                       6
Prop. Ins. Corp. v. River Manor Condo. Ass'n, Inc., 125 So. 3d

846,   854    (Fla.   4th   DCA   2013))   (citations   omitted).   The

responsibilities      of    the    appraiser    “necessarily    includes

determinations as to the cost of repair or replacement and whether

or not the requirement for a repair or replacement was caused by

a covered peril or a cause not covered, such as normal wear and

tear, dry rot, or various other designated, excluded causes.”

Licea, 685 So. 2d at 1288.

             Notably, in evaluating the amount of loss, an
             appraiser    is    necessarily   tasked   with
             determining both the extent of covered damage
             and the amount to be paid for repairs.
             [Johnson, 828 So. 2d at 1025]. Thus, the
             question of what repairs are needed to restore
             a piece of covered property is a question
             relating to the amount of “loss” and not
             coverage. Ipso facto, the scope of damage to
             a property would necessarily dictate the
             amount and type of repairs needed to return
             the property to its original state, and an
             estimate on the value to be paid for those
             repairs would depend on the repair methods to
             be utilized. The method of repair required to
             return the covered property to its original
             state is thus an integral part of the
             appraisal, separate and apart from any
             coverage question. Because there is no dispute
             between the parties that the cause of the
             damage to Cannon Ranch's property is covered
             under the insurance policy, the remaining
             dispute concerning the scope of the necessary
             repairs   is   not   exclusively   a  judicial
             decision. Instead, this dispute falls squarely
             within the scope of the appraisal process—a
             function of the insurance policy and not of
             the judicial system.




                                     7
Cincinnati Ins. Co. v. Cannon Ranch Partners, Inc., 162 So. 3d

140, 143 (Fla. 2d DCA 2014) (emphasis in original).

          B. Application

     As Landmark Insurance stated in the First Amended Complaint,

          “5.     Landmark    has    determined     that
          International’s building suffered $12,984.15
          in covered damages but has issued no payment
          because the subject insurance policy carries
          a   deductible   of  $65,000   applicable   to
          Landmark’s claim.

          6. Landmark has determined there is no
          coverage    for   International’s    business
          interruption and extra expense claim based on
          an applicable policy exclusion.

(Doc. #30, ¶¶ 5, 6.)   Thus, Landmark Insurance did not wholly deny

the property damage claim, and therefore the property damage

component of the Claim will be determined in an appraisal, not by

the Court.   Tracey, 251 So. 3d at 933; Garcia, 263 So. 3d at 236.

The case will otherwise proceed as to the business interruption

damages component of the Claim, along with Count II, as it was not

subject to the motion to dismiss.

     Accordingly, it is now

     ORDERED:

     1. Defendant’s Motion to Dismiss First Amended Complaint for

       Declaratory Relief (Doc. #32) is GRANTED to the extent the

       portion of Count I seeking a declaratory judgment as to

       Property Damage is DISMISSED without prejudice.




                                 8
     2. Defendant shall file an amended answer within FOURTEEN (14)

       DAYS of this Order to include the business interruption

       damages portion of the Claim in Count I that was not subject

       to dismissal.

     DONE AND ORDERED at Fort Myers, Florida, this    9th   day of

April, 2019.




Copies:
Counsel of record




                                9
